Citation Nr: 0941815	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for shell fragment 
wounds to the right arm, involving muscle groups V and VII, 
rated 30 percent disabling prior to June 18, 2002.

2.  Entitlement to an increased evaluation for shell fragment 
wounds to the right arm, involving muscle groups V and VII, 
rated 40 percent disabling beginning June 18, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 until 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which continued separate 10 
percent ratings for residuals of a right elbow injury with 
shrapnel and for the residuals of a shell fragment wound 
right forearm.

In a September 2008 rating decision, the RO determined that 
there had been clear and unmistakable error in prior rating 
decisions and granted a 30 percent rating for the shell 
fragment wound of the right forearm, from April 3, 1992 to 
June 18, 2002; and a 40 percent rating thereafter.  The RO 
assigned a noncompensable rating to the residuals of the 
right elbow injury with shrapnel, effective from April 2, 
1992.


FINDINGS OF FACT

1.  The Veteran's shell fragment wounds to the right arm, 
involve muscle groups V and VII; both muscle injuries are 
located in the same anatomical region, but act upon different 
joints.

2.  Prior to June 18, 2002, the Veteran's shell fragment 
wounds to the right arm, involving muscle groups V and VII, 
was productive of no more than a slight muscle injury, 
manifested by pain and scarring. 

3.  Beginning in June 18, 2002, the Veteran's shell fragment 
wounds to the right arm, involving muscle groups V and VII, 
is productive of no more than a severe muscle injury, 
manifested by pain, scarring, and mild neurologic impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds to the right arm, 
involving muscle groups V and VII prior to June 18, 2002 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Codes 5305, 5307 (2009).  

2.  The criteria for a rating in excess of 40 percent for 
residuals of shell fragment wounds to the right arm, 
involving muscle groups V and VII, after June 18, 2002 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.55, 4.56, 4.73, Diagnostic Codes 5305, 5307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA-required notice in 
correspondence sent in June 2002, March 2004, March 2008 and 
May 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  These 
letters informed the Veteran that he should submit medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disabilities.  The letters sent in March 2008 
and May 2008 provided notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the claimed disabilities.

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the September 2008 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, VA and private medical treatment records, and 
reports from VA examinations.  The Veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

No further notice or assistance is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Factual Background

Service treatment records show that the Veteran was wounded 
in Vietnam on August 10, 1969.  He sustained multiple 
fragmentation wounds to several areas, including his right 
forearm and the dorsum of both hands.  The wounds were 
debrided in Vietnam, and there was no evidence of vascular or 
neurological injury.  The Veteran was transferred to a naval 
hospital in Memphis, Tennessee for convalescence and further 
care.  On physical examination at the naval hospital in 
December 1969, multiple healing fragment wounds of both arms 
were noted.  There was good motor function and sensation in 
all limbs.  The Veteran underwent a split thickness skin 
graft of the right arms wounds.  He was discharged to full 
duty in after an examination showed that all of his wounds 
had healed.

Private medical records dated between 1991 and 1992 show the 
Veteran complained of numbness in his right hand fingers.  X-
rays of the right wrist and hand were unremarkable.  He was 
diagnosed with ulnar nerve palsy by electromyography (EMG).

At a January 1993 VA examination, objective findings included 
a 4/3 centimeters (cm) scar on the right arm with painful 
movement of the elbow joint.  The pertinent diagnosis was 
hand grenade injury to the right arm in October 1969 with 
scars evident and a history of shrapnel at the elbow, 1 cm.

Private medical records dated between 1992 and 2002 show 
treatment for arthritis in the right arm.  An October 1992 X-
ray showed a very small metallic foreign body adjacent to the 
distal ulna on the medial side just beneath the skin surface 
and another in the anterior soft tissue structures of the 
humerus, neither affecting bony structures.  Clinical 
impression was mild arthritis and metal present, without 
current need for removal.  

At a VA examination in August 2002, the Veteran reported that 
he was hit with shrapnel in multiple places.  He recalled two 
weeks of treatment in a field hospital, and then several 
months in another hospital where he underwent multiple 
surgeries and physical therapy.  His current symptoms 
included right wrist pain upon bending; intermittent right 
elbow swelling; jerking in the arm and muscle fasciculations; 
and significant weakness and discomfort in the right arm and 
hand, but especially in the 2nd and 5th fingers. 

Upon physical examination of the right arm and hand, elbow 
flexion was from 0 to 130 degrees (active) and 0 to 140 
degrees (passive).  Forearm supination was from 0 to 85 
degrees active and passive.  Forearm pronation was 0 to 65 
degrees.  Right wrist dorsiflexion was from 0 to 45 degrees 
pain.  Wrist palmar flexion was from 0 to 45 degrees.  Wrist 
ulnar deviation was from 0 to 45 degrees.  Wrist radial 
deviation was from 0 to 5 degrees.  All ranges of motion were 
painful.

Nerve conduction and electromyography (NCV/EMG) studies were 
suggestive of mild bilateral carpal tunnel syndrome in both 
upper extremities.  X-rays showed a normal right elbow joint 
with no evidence of joint effusion.  A very small olecranon 
spur was present.  There was also an apparent metallic 
shrapnel fragment in the region of the biceps anterior to the 
humerus.

The examiner also noted five right arm scars.  The first scar 
measured 7x3 cm and was located on the anterolateral right 
forearm.  It was adherent to the underlying tissue and there 
was major tissue loss.  It was depressed three-fourths to 1 
cm.  Hyperpigmenation was noted around the edges.  Minimal 
palpation caused shooting pain in the 4th and 5th fingers.  
The second scar was on the medial anterior aspect of the 
forearm and measured 2x2 cm.  There was decreased sensation 
to touch.  The scar was darker than the surrounding skin, and 
it was smooth, flat, and had minor tissue loss. 

The third scar was also on the right forearm and measured 
about 3x3 cm.  It was smoother than the surrounding skin.  
There was decreased sensation on the scar itself.  This scar 
was barely noticeable.  The fourth scar was on the wrist, 
dorsal surface.  This scar included numerous satellite 
lesions that covered nearly a 7/8 cm total area.  This scar 
was darker than the surrounding skin and palpation caused a 
tingling sensation.  The skin was not adherent and the skin 
felt the same.  Scar five was located just above the elbow, 
on the medial aspect of the right upper arm.  It was 
approximately 4x4 cm.  It was darker than the surrounding 
skin, adherent, and tender to palpation with pain running 
down to the 2nd and 3rd fingers of the right hand.  Flexion 
of the right bicep revealed adherence of the scar.

VA outpatient treatment records dated from June 2004 to June 
2008 include a July 2005 clinical note wherein the Veteran 
denied any paresthesias, except for numbness in his right two 
medial fingers with extended driving.  Neurology tests in 
September 2005 revealed normal muscle bulk and tone in each 
upper extremity.  There was no fasciculation of the arm 
muscles.  General strength was 5/5 in both arms.

Neurological testing in January 2006 showed the Veteran had 
equal strength (5/5) in his biceps and wrist of both upper 
extremities.  Deep tendon reflects were brisk in the bicep, 
tricep and brachoradialis in the right and left arms.  
Sensoary examination revealed equal sensation to pinprick in 
face, arms and legs and intact vibratory sensation.

The Veteran underwent a VA examination in July 2008.  His 
claims file was reviewed by the examiner.  The Veteran 
related that he had suffered multiple shrapnel injuries to 
his right elbow and wrist, and his biceps and forearm 
musculature, in 1969.  He stated that he had been treated at 
a Vietnam field hospital and then brought to a larger 
hospital for secondary surgery.  There he developed infected 
tissue in the arm for which he underwent additional surgery.

The Veteran also reported his present symptoms included daily 
and constant pain at a level of 7 on a 1-10 scale.  He used a 
wrist mobilizer at night to help with pain.  He was able to 
walk up to 50 feet but was limited by early fatigue in the 
upper extremities.  Flare-ups were daily and occurred 4-5 
times per day.  Pain affected his activities of daily living 
and his job functioning.  He currently worked as a building 
maintenance custodian.  When he used his arm for more than 10 
minutes, he needed to rest before regaining full function in 
the arm.  He also reported some numbness in the ulnar side of 
the hand, and the superficial radial territory of the hand 
over the dorsal aspect of the thumb.  

On physical examination of the right arm, there was decreased 
sensation over the ulnar 1.5 digits as compared to the left 
arm.  There also was decreased sensation in the territory of 
the superficial radial nerve over the dorsum of the thumb and 
dorsum of his hand.  The examiner noted a well-healed skin 
graft over the wrist.  This area had no increased sensitivity 
to touch.  It measured approximately 1x2 cm over the ulnar 
half of the wrist on the dorsal aspect.  There was a large 
2x5 cm over the proximal ulnar which is sensitive over the 
distal aspect.  It was mildly atrophic and was adherent to 
the underlying bone.  There was no instability noted.  A 
large 3 cm bicep scar was hypertrophic, tender and stable.  
It was adherent to the muscle below.  

Examination of the elbow revealed the Veteran lacked 5 
degrees of full extension to 120 degrees of flexion.  
Pronation was from 0 to 80 degrees; supination was full to 90 
degrees.  On wrist motion there was 60 degrees of wrist 
palmar flexion; 20 degrees of extension, 20 degrees of ulnar 
deviation, and 10 degrees of radial deviation.  There was no 
pain with range of motion, both active and passive range of 
motion were the same, and there was no change with repetition 
for the wrist or elbow range of motion.  The right biceps 
lacked 10 percent of strength compared to the right.  The 
examiner noted that the bicep strength would the muscle group 
most affected by the anterior humeral shrapnel wound.  The 
Veteran also lacked approximately 10 percent strength on 
wrist extension and 20 percent loss of strength on wrist 
flexion.  Grip was 10 percent weaker as well.  The Veteran 
also had negative Tinel's sign at the elbow over the ulnar 
nerve, and over the wrists at the ulnar and median nerves.

The examiner indicated that although the Veteran reported 
loss of function with sustained use of his arms after 
repetitive use on this examination, he was unable to 
demonstrate this in terms of degrees of range of motion with 
any type of medical certainty.  However, it was conceivable 
that the patient had flare-ups as described.  The examiner's 
diagnoses were: bicep muscle weakness and fatigue with 
retained shrapnel fragment in the bicep muscle; tender scar 
anterior humerus; malunion right  ulnar; tender scar 
overlying the proximal ulnar; damage to the ulnar nerve as 
well as the superficial radial nerve; and fatigue in the 
flexor pronator mass (the forearm).

X-rays of the right elbow revealed mild ulnohumeral 
degenerative joint disease with spurring.  There was some 
loss of cartilage space and mild degenerative joint disease 
on the lateral radiocapitellar joint.  There also was a small 
piece of shrapnel medial to the humerus and near the distal 
ulnar.  Forearm X-rays revealed a varus malunion of the old 
proximal ulnar fracture that is completely healed. The films 
were otherwise normal, except for the noted shrapnel.


Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (DCs 5301 through 5306); 3 muscle 
groups for the forearm and hand (DCs 5307 through 5309); 3 
muscle groups for the foot and leg (DCs 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (DCs 5313 
through 5318); and 5 muscle groups for the torso and neck 
(DCs 5319 through 5323).  38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

Diagnostic Code (DC) 5305 relates to the shoulder girdle and 
arm anatomical region, and provides evaluations for 
disabilities of Muscle Group V.  The function of these 
muscles is elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); flexion of elbow (1, 2, 3).  
The muscles include: (1) biceps; (2) brachialis; and (3) 
brachioradialis.

DC 5307 rates disabilities of Muscle Group VII,  which 
pertains to muscles arising from the internal condoyle  of 
the humerus, flexors of the carpus, and long flexors of  the 
fingers, and thumb, pronator, which affect the flexion of  
wrist and fingers.  38 C.F.R. § 4.73 (2008).

Under Diagnostic Codes 5305 and 5307, a 0 percent rating is 
assigned for slight disability of the dominant arm.  A 10 
percent rating is assigned for moderate disability.  A 30 
percent rating is assigned for moderately severe disability.  
A 40 percent rating is assigned for severe disability.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5  
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the  
muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 (d), as applicable to the 
pending claim, are as follows: 

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  

Objective findings should include relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of a missile through important muscle groups.  
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side may 
be considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id. 

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidences of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

While a separate rating is not available for ulnar nerve 
impairment affecting the same function as the muscle injury 
code under which the Veteran has been rated, he may 
alternatively be rated based on ulnar nerve impairment alone 
if a higher rating would be warranted on that basis.

The medical evidence of record demonstrates that the Veteran 
is right-handed and thus his right upper extremity is his 
major extremity.  See 38 C.F.R. § 4.69 (2009).  The following 
criteria for rating musculoskeletal disorders are applicable 
to rating the major extremity.

The forearm

A 50 percent rating is warranted for flexion of the major 
forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

A 50 percent rating is warranted for extension of the major 
forearm limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

Radius and ulna, nonunion of with false flail joint warrants 
a 50 percent evaluation under DC 5210.  38 C.F.R. § 4.71a, DC 
5210.

Impairment of the ulna: with nonunion in the upper half with 
false movement and loss of bone substance warrants a 40 
percent evaluation under DC 5211.  38 C.F.R. § 4.71a, DC 
5211.

Impairment of the radius: with nonunion in the lower half 
with false movement and loss of bone substance warrants a 40 
percent evaluation under DC 5212.  38 C.F.R. § 4.71a, DC 
5212.

Supination and pronation, impairment of, with the hand fixed 
in supination or hyperpronation warrants a 40 percent 
evaluation under DC 5213. 

The Wrist 

Ankylosis of the wrist in unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation warrants a 
50 percent under DC 5214.  At any other position, ankylosis 
of the wrist, except favorable, warrants a 40 percent 
evaluation under DC 5214. 

Scars

The rating criteria for scars were changed, effective August 
30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  In 
keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).  If the pre-amended criteria are more favorable, 
then VA can apply them, but only through the period up to the 
effective date of the revision.  Thus, the Board considers 
various criteria promulgated during the appeal period, 
bearing in mind that it may apply those most favorable to the 
veteran up to the date of any revision.  The Board notes 
that, as to the Veteran's service-connected scar, there is no 
significant difference between the old and the revised 
regulations for rating purposes.  

To warrant a compensable evaluation under the old criteria, 
the scar would need to involve the head, face or neck and be 
moderately disfiguring (DC 7800); exceed 6 inches or 1 square 
foot (DCs 7801- 7802); be superficial, poorly nourished, or 
characterized by repeated ulceration (DC 7803); be 
superficial, tender and painful on objective demonstration 
(DC 7804); or cause some limitation of the function of the 
part affected (DC 7805).  See 38 C.F.R. § 4.118, DCs 7800-
7805 (effective prior to August 30, 2002).  

To warrant a compensable evaluation under the revised 
criteria, the scar would need to involve the head, face or 
neck and have at least one character of disfigurement (DC 
7800); be deep or cause limited motion and exceed 6 inches 
(DC 7801); be superficial and at least 144 square inches or 
greater (DC 7802); be superficial and unstable (DC 7803); be 
superficial and painful on demonstration (Diagnostic Code 
7804); or cause some limitation of the function of the part 
affected (DC 7805).  See 38 C.F.R. § 4.118, DCs 7800- 7805 
(effective August 30, 2002).

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended again in October 2008.  The 
October 2008 revisions are applicable to application for 
benefits received by the VA on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran 
filed his claim in June 2002.  Therefore, only the pre-2002 
and pre- October 2008 versions of the schedular criteria are 
applicable.

Peripheral Nerves

Diagnostic Code 8514 rates incomplete and total paralysis of 
the radial nerve.  Under Diagnostic Code 8514, incomplete 
paralysis of the radial nerve is evaluated as 20 percent 
disabling for the major limb if found to be mild, 30 percent 
for the major limb if found to be moderate, and 50 percent 
for the major limb if the condition is found to be severe.  
Complete paralysis with be evaluated as 70 percent for the 
major limb for drop of the hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger, or where 
the patient cannot extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement of the wrist, or where there is supination 
of the hand, weakened extension and flexion of the elbow, or 
where loss of synergetic motion of extensors seriously 
impairs the hand grip, or where total paralysis of the 
triceps occurs only as the greatest rarity.  38 C.F.R. § 
4.124a, DC 8514.

DC 8516 provides for paralysis of the ulnar nerve.  Under DC 
8516, mild incomplete paralysis warrants a 10 percent rating, 
moderate incomplete paralysis warrants a rating of 30 
percent, 20 percent for the minor limb if found to be 
moderate, and severe incomplete paralysis warrants a 40 
percent rating for the major extremity, 30 percent for the 
minor limb.  A maximum evaluation of 60 percent is warranted 
for complete paralysis of the ulnar nerve of the major upper 
extremity, and 50 percent for the minor, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  See 38 C.F.R. § 4.124a, DC 8516.


Analysis

I.  Entitlement to an increased evaluation for shell fragment 
wounds to the right arm, involving muscle groups V and VII 
rated 30 percent disabling prior to June 18, 2002.

For the period prior to June 18, 2002, the Veteran's right 
arm injury has been assigned a 30 percent rating under 
Diagnostic Code 5307 (pertaining to Muscle Group VII) which 
contemplates a moderately severe muscle injury.  See 
38 C.F.R. § 4.55(e); 4.73, Diagnostic Code 5307.  In order to 
warrant a 40 percent rating under Diagnostic Code 5307, there 
must be evidence of a severe muscle injury.  

After reviewing the evidence, the Board finds that prior to 
June 18, 2002, the history and objective symptoms associated 
with the Veteran's shrapnel injury to the right arm, 
involving muscle groups V and VII, was sufficiently 
contemplated in the criteria for a moderately severe injury.  
In this regard, the Veteran is noted to have suffered deep 
penetrating wounds from multiple shrapnel fragments.  
However, there was no evidence of explosive effect from high 
velocity missiles or any residuals of debridement or 
prolonged infection.  Subjectively, there was a record of a 
consistent complaint of right arm pain (one of the cardinal 
signs of a muscle disability), from 1992 to 2002; this 
appears to have been the most prominent symptom in the right 
arm.  Objectively, there was evidence of entrance scars, and 
retained shrapnel fragments; however, no functional 
impairment was noted to have resulted from either.  Thus, the 
noted symptoms are adequately compensated by the assigned 30 
percent rating for a moderately severe disability for this 
period.

The Veteran did not have the service history consistent with 
a moderately severe disability of the muscles nor any current 
objective findings of such.  In this regard, there was no 
historical evidence of prolonged infection or sloughing of 
soft parts due to missiles.  There was no evidence of 
prolonged hospitalization for treatment of the wounds in 
service.  Objectively, there was no current evidence of loss 
of deep fascia, moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles.  Thus, prior to 
June 2002 the symptomatology of the Veteran's right arm 
disability, which involves Muscle Groups V and VII, was best 
described as no more than moderately severe and only 
warranted a 30 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5307.

The Board emphasizes that any pain or resulting functional 
loss (i.e., limitation of motion due to pain, weakness and 
fatigue) associated with the Veteran's right arm residuals 
are already contemplated in the relevant rating criteria for 
evaluating muscle injuries, and have been considered in the 
assignment of the current 30 percent rating.  Thus, the 
Veteran is not entitled to a higher rating on the basis of 
consideration of these factors alone. DeLuca v. Brown, 8 Vet. 
App. 202 (1995), 4.40, 4.45, 4.59.

In addition, disability from scars is contemplated in the 
rating criteria for muscle injuries.  38 C.F.R. § 4.14.  
However, the Veteran's scars associated with his right arm 
could potentially receive separate compensable ratings under 
applicable skin criteria.  In this case, the scars on the 
right arm did not meet the criteria for separate compensable 
evaluations.  Prior to June 18, 2002, the only specific 
finding related to a right arm scar was the January 1993 VA 
examiner's note of a 4/3 cm scar.  As this scar was not 
located on the Veteran's face, head or neck; did not measure 
6 square inches; was not painful; and did not cause 
limitation of function or motion in the Veteran's right arm; 
a separate rating under the scar criteria would be improper.

Finally, the Board notes that prior to June 2002, the medical 
evidence of record did not reflect specific neurological 
deficits or abnormalities that would have met the criteria 
for a higher alternate rating under the criteria for 
neurological impairment.  In sum, prior to June 18, 2002, the 
residuals of the right arm which involved injury to Muscle 
Groups V and VII warranted a 30 percent rating, and no 
higher, for a moderately severe muscle injury. 


II.  Entitlement to an increased evaluation for shell 
fragment wounds to the right arm, involving muscle groups V 
and VII, rated 40 percent disabling from June 18, 2002.

For the period beginning June 18, 2002, the residuals of the 
shell fragment wounds to the right arm, involving muscle 
groups V and VII, has been assigned a 40 percent rating which 
contemplates a severe muscle injury.  A 40 percent rating is 
the maximum evaluation possible for rating the right arm 
injury muscle involving muscle groups V and VII, thus a 
higher evaluation may not be assigned under such criteria.  
See 38 C.F.R. § 4.73, Diagnostic Code 5305 and 5307.  
Nonetheless, the Board has considered whether higher 
evaluations are available under alternate Diagnostic Codes.  
Schafrath, 1 Vet. App. 589.  

Limited motion is contemplated under the criteria for the 
current rating, thus a separate evaluation under the 
musculoskeletal disorder diagnostic codes (5206-5209 and 
5213-5214) for limitation of motion in the forearm and wrist 
would likely constitute prohibited pyramiding.  38 C.F.R. § 
4.14.  An increased evaluation is not warranted under the 
forearm and wrist diagnostic codes.  See 38 C.F.R. § 4.71a, 
DCs 5206-5207 and 5213-5214, respectively.  In this regard, 
the August 2002 and July 2008 VA examinations did not show 
any evidence of forearm flexion limited to 55 degrees or less 
(DC 5206); forearm extension limited to 100 degrees or less 
(DC 5207); impairment of supination or pronation with bone 
loss requiring fusion (DC 5213); or any wrist ankylosis (DC 
5214). 

A higher evaluation is not warranted under the scar 
diagnostic codes.  Schafrath, 1 Vet. App. 589.  The Veteran's 
scars are located on his wrist, forearm and elbow.  Thus, 
Diagnostic Code 7800 which is applicable where there is 
disfigurement of the head, face or neck, does not apply.  
While at least three of the scars (located on the forearm and 
above the elbow) are considered deep- none exceeded 6 square 
cm.  An area of 39 square cm is required for a 10 percent 
rating under Diagnostic Code 7801 (for scars in areas other 
than the head, face or neck that are deep or cause limited 
motion).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  
The two remaining scars, located on the right forearm and the 
dorsal surface of wrist; are superficial, but do not measure 
144 square inches, are neither unstable nor painful.  
Therefore, a compensable rating is not warranted under 
Diagnostic Codes 7802, 7803, 7804.

A separate rating for limitation of function of the affected 
parts, pursuant to Diagnostic Code 7805, is not proper.  The 
affected parts are the right forearm and wrist.  Thus, the 
scars are already contemplated for under the muscle rating 
criteria.  See 38 C.F.R. § 4.14.  Accordingly, separate 
evaluations are not warranted under the diagnostic codes for 
evaluating scars.   

Finally, the Board has considered whether a separate rating 
may be assigned for neurologic impairment.  The July 2008 VA 
examination indicated that there was damage to the ulnar 
nerve and the superficial radial nerves.  While separate 
ratings are not available for superficial radial or ulnar 
nerve impairment because they appear to affect the same 
function as the muscle injury code under which the Veteran 
has been rated; the evidence may allow for an alternate 
rating- based on nerve impairment alone- if a higher rating 
would be warranted on that basis.

The Veteran's right forearm muscle injury is rated as 40 
percent disabling.  A higher rating of 50 percent is 
available under Diagnostic Code 8514, but requires complete 
paralysis due to radial nerve impairment.  An even higher 
rating of 60 percent is available under Diagnostic Code 8516, 
but requires complete paralysis due to ulnar nerve 
impairment.  The medical evidence of record does not reflect 
complete paralysis of the right hand, wrist, fingers, or 
forearm.  Thus, alternate higher ratings based on radial or 
ulnar nerve impairment are not warranted.

Accordingly, the Board finds that for the period beginning 
June 18, 2002, there is no basis for a rating in excess of 40 
percent disabling for residuals of the shell fragment wounds 
to the right arm, involving muscle groups V and VII.


Extraschedular

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The residuals of the shrapnel wounds of the forearm, ulnar 
aspect, and right elbow are manifested by symptoms which 
include pain, limitation of motion, stiffness, and weakness 
and impaired muscle function and power.  As discussed above, 
the specific rating criteria for these service-connected 
disabilities reasonably contemplate these symptoms and the 
assigned schedular evaluations are, therefore, adequate. 

These disabilities have not required recent frequent periods 
of hospitalization, nor have they been shown by the evidence 
of record to markedly interfere with employment. While the 
Veteran has reported some interference with his employment as 
a custodial worker, due to pain and the need to 
intermittently rest his arm, the rating criteria for muscle 
disabilities reasonably contemplates this interference.  None 
of the disabilities are to cause a marked impairment based 
upon the cumulative evidence.  The criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An increased evaluation for shell fragment wounds to the 
right arm, involving muscle groups V and VII, rated 30 
percent disabling prior to June 18, 2002, is denied.

An increased evaluation for shell fragment wounds to the 
right arm, involving muscle groups V and VII, rated 40 
percent disabling beginning June 18, 2002, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


